DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 2/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021.
Note that claims 10-15 are drawn to non-elected species II, as shown in figure 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US PG Pub 2011/0298129).
Regarding claim 1, figure 1 of Hong discloses a semiconductor module comprising:
a module substrate (112);
a semiconductor package (120) mounted on the module substrate;

and a first molding member (118) covering the first bonding wire,
wherein the semiconductor package comprises:
a package substrate (122);
a semiconductor chip (124 on top) mounted on the package substrate;
a second bonding wire (126) connecting the package substrate to the semiconductor chip; and
a second molding member (128) covering the semiconductor chip and the second bonding wire, and wherein the first and second bonding wires are each connected to one connection pad (125) of the package substrate.
Regarding claim 2, figure 1 of Hong discloses a portion of the one connection pad (125) to which the first bonding wire (140) is connected is covered by the first molding member (118), and
a portion of the one connection pad to which the second bonding wire (126) is connected is covered by the second molding member (128).
Regarding claim 3, figure 1 of Hong discloses the first bonding wire (140) electrically connects the module substrate (112) to the one connection pad (125),
the second bonding wire (126) electrically connects the semiconductor chip (124) to the one connection pad, and
the module substrate is electrically connected to the semiconductor chip.
Regarding claim 4, figure 1 of Hong discloses a level of an uppermost top end of the first bonding wire (140) is lower than a level of an uppermost top end of the second bonding wire (126).
Regarding claim 5, figure 1 of Hong discloses the first molding member (118) covers an entirety of the first bonding wire (140) and contacts a portion of a side surface of the second 
the second molding member covers an entirety of the semiconductor chip (124) and an entirety of the second bonding wire (126).
Regarding claim 6, figure 1 of Hong discloses a level of a top surface of the first molding member (118) is lower than a level of a top surface (when the device is viewed at a 45 degree angle) of the second molding member (128).
Regarding claim 7, figure 1 of Hong discloses at least one side surface of the first molding (118) member is an inclined surface (when the device is viewed at a 45 degree angle), and
a side surface of the package substrate (122) protrudes outwardly from a side surface of the second molding member (128).
Regarding claim 8, figure 1 of Hong discloses a portion of a top surface of the package substrate (122) is covered by the second molding member (128), and
a remaining portion of the top surface of the package substrate is covered by the first molding member (118).
Regarding claim 9, figure 1 of Hong discloses a first adhesive member (¶ 65, solder reflow can be considered a form of adhesive) is disposed between the semiconductor package (120) and the module substrate (112), and
a second adhesive member (¶ 61) is disposed between the semiconductor chip (124) and the package substrate (122).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895